      Case 1:19-cv-00543-LG-RHW Document 1 Filed 08/26/19 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             SOUTHERN DIVISION

TONY M. HOWARD                                                               PLAINTIFF

v.                                                    CAUSE NO.: ________________
                                                                  1:19-cv543-LG-RHW

MISSISSIPPI DEPARTMENT OF CORRECTIONS,
COMMISSIONER PELICIA E. HALL, IN HER
OFFICIAL CAPACITY, SOUTH MISSISSIPPI
CORRECTIONAL INSTITUTION, SUPERINTENDENT
JOE ERRINGTON, IN HIS OFFICIAL CAPACITY,
CAPTAIN SHENEICE EVANS, IN HER INDIVIDUAL
and OFFICIAL CAPACITY, DEPUTY WARDEN ANDREW
MILLS, IN HIS INDIVIDUAL and OFFICIAL CAPACITY,
NURSE “JANE” GREEN, IN HER INDIVIDUAL AND
OFFICIAL CAPACITY, and DETENTION OFFICER
JOHN DOES 1-5, IN THEIR INDIVIDUAL AND
OFFICIAL CAPACITIES                                                     DEFENDANTS

                                      COMPLAINT
                                 (Jury Trial Demanded)

      COMES NOW, Plaintiff Tony M. Howard (hereinafter “Plaintiff”), by counsel, and

files this his Complaint against Mississippi Department of Corrections, Commissioner

Pelicia E. Hall, In Her Official Capacity, South Mississippi Correctional Facility,

Superintendent Joe Errington, In His Official Capacity, Captain Sheneice Evans, In Her

Individual and Official Capacity, Deputy Warden Andrew Mills, In His Individual and

Official Capacity, Nurse “Jane” Green, In Her Individual and Official Capacity, and

Detention Officer John Does 1-5, In Their Individual and Official Capacities (hereinafter

“Defendant MDOC,” “Defendant Comm. Hall,” “Defendant SMCI,” “Defendant Sup.

Errington,” “Defendant Cpt. Evans,” “Defendant Dep. Warden Mills,” “Defendant Nurse

Green,” “Defendant Does,” or collectively “Defendants”), and would allege the following:

                                       PARTIES
   Case 1:19-cv-00543-LG-RHW Document 1 Filed 08/26/19 Page 2 of 10




1. Plaintiff is an adult resident of the State of Mississippi, housed at Rankin County

   Central Mississippi. At all times relevant herein, Plaintiff was housed at South

   Mississippi Correctional Institution.

2. Defendant MDOC is a governmental entity which may be served with process by

   service on Commissioner Pelicia E. Hall, located at 633 North State Street,

   Jackson, MS 39202. At all times herein, South Mississippi Correctional Institution

   is an was a state entity incorporated under MDOC.

3. Defendant Comm. Hall is an adult resident citizen of the State of Mississippi, and

   she may be served at her place of employment, located at 633 North State

   Street, Jackson, MS 39202.

4. Defendant SMCI is a state entity which may be served with process by service

   on its Superintendent Joe Errington, at 22689 Hwy 463 North, Leakesville, MS

   39451.

5. Defendant Sup. Errington is an adult resident citizen of the State of Mississippi,

   employed as Superintendent at South Mississippi Correctional Institution, and he

   may be served with process at his place of employment, at 22689 Hwy 463

   North, Leakesville, MS 39451.

6. Defendant Cpt. Evans is an adult resident citizen of the State of Mississippi,

   employed as Captain at South Mississippi Correctional Institution, and she may

   be served with process at her place of employment, at 22689 Hwy 463 North,

   Leakesville, MS 39451.

7. Defendant Deputy Warden Mills is an adult resident citizen of the State of

   Mississippi, employed as Deputy Warden at South Mississippi Correctional
  Case 1:19-cv-00543-LG-RHW Document 1 Filed 08/26/19 Page 3 of 10




   Institution, and he may be served with process at his place of employment, at

   22689 Hwy 463 North, Leakesville, MS 39451.

8. Defendant Nurse Green is an adult resident citizen of the State of Mississippi,

   and she may be served with process at her place of employment, at SMCI, at

   22689 Hwy 463 North, Leakesville, MS 39451.

9. Defendant Does are adult resident citizens of the State of Mississippi, whose

   identities and addresses are not currently known. Does may be served with

   process at their place of employment, located at 22689 Hwy 463, Leakesville,

   MS 39451.

                            JURISDICTION and VENUE

10. This Court has jurisdiction over the subject matter herein pursuant to the

   provisions of §9-7-81 of the Mississippi Code of 1972, annotated, as amended in

   that all defendants are domiciled and/or incorporated in Mississippi.

11. This Court has in personam jurisdiction over the Defendants in that all

   defendants are residents of or do business in Greene County, Mississippi.

12. Venue is proper in this Court pursuant to §11-11-13 of the Mississippi Code of

   1972, annotated, as amended, in that the incidents which gave rise to these

   claims occurred in Greene County, Mississippi.

13. Venue is proper in the Southern District of Mississippi, pursuant to 28 U.S.C.

   §1391 since a substantial part of the events and omissions giving rise to this

   claim occurred in this judicial district.

                                        FACTS
   Case 1:19-cv-00543-LG-RHW Document 1 Filed 08/26/19 Page 4 of 10




14. At all relevant times, the actions involved in this case are the result of the official

   policy of Defendants MDOC and SMCI, either of their implemented policy, or

   their gross negligence in failing to supervise their employees through their

   designees     Commissioner      Hall   and    Superintendent      Errington,   or   the

   Commissioners and Superintendent’s gross negligence in the operation of the

   prison.

15. This is a claim for negligence filed by Plaintiff that resulted in significant injuries

   to his person, on or about August 3, 2018 while he was an inmate of MDOC

   (South Mississippi Correctional Institution) housed in Unit 29.

16. On or about August 3, 2018, Plaintiff was intentionally set on fire with gasoline, a

   chemical mixture, and a cigarette light by another inmate (Albert Wilson MDOC#

   43954). Plaintiff immediately began requesting medical assistance for his severe

   burns.

17. As a result of Defendants’ failure to properly monitor the inmates at SMCI,

   Plaintiff was hospitalized for severe injuries. While at SMCI’s medical facility,

   Plaintiff continued to experience indifference for his serious injuries. Defendant

   Nurse Green refused to administer medications in a timely manner.

18. When Nurse Green finally provided the medications, she instructed Plaintiff to

   self-inject himself. Plaintiff endured verbal assault by Defendants, staff, as well

   as Nurse Green. Defendants would share their personal opinions with Plaintiff

   concerning the subject incident which resulted in his hospitalization.

19. Plaintiff was later transported from Greene County Hospital to the Merit Health

   Central Hospital for evaluation of his injuries. Thereafter, he was sent to the State
   Case 1:19-cv-00543-LG-RHW Document 1 Filed 08/26/19 Page 5 of 10




   Penitentiary Unit 29. Today, Plaintiff is being housed at Rankin County Central

   Mississippi.

20. Defendants’ failure to acquire the necessary training, and failure to inquire into

   the health conditions of detainees, and burn victims resulted in severe injuries to

   Plaintiff.

21. Due to the Defendants’ apparent position/status, lack of concern and care, failure

   to screen and observe per their departments’ policies and procedures, and failure

   to properly monitor the actions, well-being and safety of all detainees,

   Defendants failed to acknowledge and address Plaintiff’s need for medical

   assistance.

22. As a result of the above negligent conduct, Defendants’ behavior amounted to

   “deliberate and reckless indifference” to the medical needs required by the

   Plaintiff.

23. Defendants’ deliberate and reckless indifference for Plaintiff’s life caused his

   injuries and damages.

                                 COUNT ONE
                  INJUNCTION PROHIBITING FUTURE CONDUCT
                  OF A SIMILAR CHARACTER, KIND OR NATURE

24. Plaintiff re-alleges and incorporates each and every preceding paragraph as if

   fully set forth herein.

25. Plaintiff is entitled to, and hereby requests, an injunction prohibiting the

   Defendants from committing conduct of the like, kind, character, or nature as that

   demonstrated and described in this complaint at any time in the future within the

   jurisdiction of this Court.
     Case 1:19-cv-00543-LG-RHW Document 1 Filed 08/26/19 Page 6 of 10




                                  COUNT TWO
                         NEGLIGENCE/GROSS NEGLIGENCE

  26. The Plaintiff re-alleges and incorporates each and every preceding paragraph as

     if fully set forth herein.

  27. The Defendants, Cpt. Evans, Deputy Warden Mills, Nurse Green, and Detention

     Officer Does, were grossly negligent and/or acted in reckless disregard in failing

     to proper monitor inmates at SMCI and failing to adhere to Plaintiff’s obvious

     need for medical attention. Defendants further acted grossly negligent and/or

     acted in reckless disregard in failing to protect Plaintiff and other similarly

     situated individuals.

  28. As a direct and proximate result of the Defendants’ negligence, grossly negligent,

     and/or reckless acts and/or omissions, the Plaintiff sustained the damages set

     forth herein and all damages that will be proved at trial hereon.

                          COUNT THREE
      NEGLIGENT/INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

  29. The Plaintiff re-alleges and incorporates each and every preceding paragraph as

     if fully set forth herein.

  30. The Plaintiff alleges that the Defendants intentionally, negligently, and with

     reckless disregard inflicted extreme emotional distress upon his mind, spirit, and

     body. By condoning and/or ratifying the acts of the inmate involved, the

     Defendants have caused the Plaintiff to suffer from emotional problems and

     mental anxiety.

                           COUNT FOUR
NEGLIGENT, GROSSLY NEGLIGENT, AND WANTON FAILURE IN HIRING AND TO
 MONITOR, TRAIN, AND SUPERVISE THE OFFICERS AND NURSES INVOVLED
    Case 1:19-cv-00543-LG-RHW Document 1 Filed 08/26/19 Page 7 of 10




 31. The Plaintiff re-alleges and incorporates each and every preceding paragraph as

    if fully set forth herein.

 32. Defendants MDOC, Comm. Hall, SMCI, and Supt. Errington were grossly

    negligent and/or wanton in failing to monitor the actions of the Defendants Cpt.

    Evans, Deputy Warden Mills, Nurse Green, and DO Does. They further

    negligently and/or wantonly failed to train the aforementioned Defendants to

    properly monitor, protect, and timely provide medical assistance to Plaintiff and

    other similarly situated individuals. All Defendants negligently and/or wantonly

    failed to properly follow and/or apply their own facility’s regulations, policies, and

    procedures, as well as state law generally. Defendants MDOC, Comm. Hall,

    SMCI, and Supt. Errington failed to properly train and supervise the actions of

    Defendants Cpt. Evans, Deputy Warden Mills, Nurse Green, and DO Does.

 33. As a direct and proximate result of the Defendants’ negligent, grossly negligent,

    reckless and/or intentional acts and/or omissions, the Plaintiff sustained the

    damages set forth herein and all damages that will be proved at trial hereon.

                            COUNT FIVE
VIOLATION OF FEDERAL DUE PROCESS, EQUAL PROTECTION, CIVIL RIGHTS
     LAW UNDER 42 U.S.C. Section 1983 AND U.S.C. Section 1343 et al.

 34. The Plaintiff re-alleges and incorporates each and every preceding paragraph as

    if fully set forth herein.

 35. Plaintiff would show unto the Court that the Defendants, with reckless disregard

    for Plaintiff’s right, took actions to deprive Plaintiff of his due process rights, equal

    protection rights, and conditions of confinement under the 4 th, 8th, and/or 14th

    Amendments.
   Case 1:19-cv-00543-LG-RHW Document 1 Filed 08/26/19 Page 8 of 10




36. Plaintiff suffered damages as a result of the aforementioned conduct as set out

   heretofore and/or hereinafter.

                               COUNT SIX
                DELAY/DENIAL OF ACCESS TO MEDICAL CARE

37. The Plaintiff re-alleges and incorporates each and every preceding paragraph as

   if fully set forth herein.

38. Plaintiff would show unto the Court that the Defendants, with reckless disregard

   for Plaintiff’s medical condition, took actions to deprive Plaintiff of his rights to

   medical care despite repeated requests by Plaintiff for same.

39. Plaintiff suffered damages as a result of the aforementioned conduct as set out

   heretofore and/or hereinafter.

                                COUNT SEVEN
                           RECKLESS ENDANGERMENT

40. The Plaintiff re-alleges and incorporates each and every preceding paragraph as

   if fully set forth herein.

41. Plaintiff would show unto the Court that the Defendants, with reckless disregard

   for Plaintiff’s health condition, took actions that placed Plaintiff’s life in danger

   due to the severe burn injury.

                                   COUNT EIGHT
                                RECKLESS DISREGARD

42. The Plaintiff re-alleges and incorporates each and every preceding paragraph as

   if fully set forth herein.

43. Plaintiff would show unto the Court the Defendants took actions that had reckless

   disregard for the safety and well-being of Plaintiff.

                       PRAYER FOR APPROPRIATE RELIEF
      Case 1:19-cv-00543-LG-RHW Document 1 Filed 08/26/19 Page 9 of 10




   44. The Plaintiff re-alleges and incorporates each and every preceding paragraph as

      if fully set forth herein.

   45. As a result of the intentional and/or reckless disregard and/or grossly negligent

      and/or other negligent acts of the Defendants named herein, the Plaintiff has

      suffered severe and permanent damages for which the Defendants should be

      held jointly and vicariously liable.

   46. All Defendants are jointly and severally liable to the Plaintiff for the damages:

      severe burns to entire body, past, present and future pain and suffering, mental

      and emotional anguish, and all other damages to be proved at trial.

   47. Plaintiff brings this action against all Defendants and demands judgment and

      compensatory damages as a result of the negligent and/or intentional acts

      enumerated herein an amount to be determined by this Court.

   48. The acts of the Defendants enumerated herein were so grossly negligent and

      reckless; utterly offensive; and were committed with such utter disregard for the

      rights of the Plaintiff and other similarly situated as to amount to willful, wanton,

      and/or intentional misconduct, thereby entitling the Plaintiff to an award of

      punitive damages to be determined by the Court, with this amount being

      sufficient to deter these Defendants from continuing this conduct in the future.

      WHEREFORE, THE ABOVE BEING CONSIDERED, the Plaintiff respectfully

prays for judgment against all Defendants, compensatory damages, punitive damages,

any and all damages allowed by Mississippi law, pre-judgment interest, post-judgment

interest, attorney’s fees, Veasley type damages, and all costs of this proceeding with

such final amount being at least $$1,000,000.00 or an aggregate sum equal to the
     Case 1:19-cv-00543-LG-RHW Document 1 Filed 08/26/19 Page 10 of 10




maximum amount of recovery allowed by the Mississippi Tor Claims Act plus any

recovery to be determined by a jury under any applicable state or federal law and

guidelines.

      Respectfully submitted, this the 26th day of August, 2019.

                                               TONY M. HOWARD, Plaintiff



                                        BY:    _/s/ Carlos E. Moore__________
                                               Carlos E. Moore, MSB# 100685



OF COUNSEL:

TUCKER|MOORE GROUP, LLP
306 Branscome Drive
P. O. Box 1487
Grenada, MS 38902-1487
662-227-9940 – phone
662-227-9941 – fax
Email: carlos@tuckermoorelaw.com
